Citation Nr: 1638965	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-31 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a sinus disorder.  



REPRESENTATION

Veteran represented by:	Thomas Andrews, Attorney



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that rating decision, the RO denied reopening the claims for service connection for a sinus disorder and facial nerve damage and denied the issue of entitlement to service connection for headaches.  

In a June 2011 decision, the Board granted service connection for facial nerve damage, denied reopening the claim for service connection for a sinus disorder, and remanded the claim for service connection for headaches.  The Veteran then appealed the Board's decision with regard to a sinus disorder to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion) and vacated the portion of the June 2011 Board decision denying service connection for a sinus disorder.  

The Board subsequently remanded the case for further development in February 2012.

During the pendency of the appeal, in a March 2013 rating decision, the RO effectuated the Board's grant of service connection for left-sided facial nerve damage and assigned a noncompensable evaluation for damage to the seventh cranial nerve effective March 30, 2007.  The Veteran appealed the initial rating, and the RO subsequently issued an April 2015 rating decision, granting a separate compensable evaluation for the fifth cranial nerve damage effective June 8, 2013.  That rating decision also granted service connection for headaches and assigned 10 percent effective from March 30, 2007, and a 30 percent evaluation effective from December 10, 2014.  In addition, the RO increased the initial evaluation for the damage to the seventh cranial nerve from noncompensable to 10 percent effective from March 30, 2007.  The Board finds that the grants of service connection constitute a full award of the benefits sought on appeal with respect to those issues.  

The Board notes that the Veteran did appeal the RO's initial ratings for both the facial nerve damage and headaches as described above, as well the effective date assigned for the grant of service connection for left-sided facial nerve damage to the fifth cranial nerve.  The RO issued a statement of the case in January 2016, and the Veteran perfected his appeal with a February 2016 VA Form 9.  However, these issues have not yet been certified to the Board, and it is unclear whether the RO has any further development or adjudicative actions.  As the status of this claim is unclear, any action with regard to these claims will be deferred until they are certified as being on appeal the Board.

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

Following the AOJ's April 2015 supplemental statement of the case (SSOC), the Veteran filed claims for service connection for a traumatic brain injury and a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  Therefore, the claims file also includes the most recent VA treatment records and examination reports related to those claims.  The AOJ did not review these records as they pertain to the issue on appeal.  To the extent that the additional evidence may be relevant to the claim on appeal, the case is being remanded for further development, and the AOJ will have the opportunity to consider the evidence submitted since the April 2015 SSOC.  See 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

In February 2012, the Board remanded the case for further development, to include affording the Veteran a VA examination and medical opinion.  In particular, the Board had noted the Veteran's April 2007 and February 2008 diagnoses of sinusitis, as well as his January 1968 in-service diagnosis of sinusitis.  

Following the remand, the Veteran was afforded a VA examination in May 2012 in connection with his claim for service connection for a sinus disorder.  The examiner found it unlikely that the Veteran had any significant sinus disorder based on the March 2007 and April 2007 CT scans showing improvement over the August 2003 CT scan, despite noting the Veteran's use of antibiotics two to three times per year for sinus problems.  Notably, VA treatment records document a diagnosis for sinusitis in February 2008, following the April 2007 CT scan.  Moreover, the March 2007 CT scan shows mucosal thickening and a substantial cyst or polyp in the region of the left maxillary antral floor, and the April 2007 CT scan shows mucosal thickening during the appellate period.  The Board notes that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  Therefore, the Board finds that an additional VA medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a sinus disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination for the purpose of determining the nature and etiology of any sinus disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should be noted that the Veteran's service treatment records document a January 1968 diagnosis of sinusitis as well as a January 1969 motor vehicle accident causing lacerations to the left side of the face.  

The examiner should also note that the Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  In this regard, the examiner should note the documented diagnoses of sinusitis in April 2007 and February 2008, as well as the polyp noted on the March 2007 CT scan.

The examiner should state whether it is at least as likely as not that the Veteran has a sinus disorder that manifested during service or is otherwise related thereto.  In rendering this opinion, the examiner should discuss the Veteran's January 1968 in-service diagnosis for sinusitis as well as the January 1969 motor vehicle accident causing facial injuries.  The January 1969 emergency room treatment records for these in-service facial injuries are of record.  Moreover, the head injury sustained in that accident has served as the basis of an award of service connection for scars, headaches, traumatic brain injury, and facial nerve damage.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

